NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          FEB 24 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

SAIYASI LOVOLEVU,                                 No. 13-70802

               Petitioner,                        Agency No. A089-042-981

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Saiyasi Lovolevu, a native and citizen of Fiji, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Lovolevu’s contention that he is at risk of

harm in Fiji based on applying for asylum in the United States because he failed to

raise this claim to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      Substantial evidence supports the agency’s determination that Lovolevu

failed to establish past persecution because his mistreatment by the military did not

rise to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th

Cir. 2006) (evidence did not compel a contrary result). Substantial evidence also

supports the agency’s finding that Lovolevu did not establish an objectively well-

founded fear of persecution by the Fijian government. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution was “too

speculative”). Thus, Lovolevu’s asylum claim fails.

      Because Lovolevu failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lovolevu failed to establish it is more likely than not that he will be


                                           2                                      13-70802
tortured if returned to Fiji. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.

2006) (evidence did not compel finding of a likelihood of torture).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   13-70802